Casey Industrial,




                          Fourth Court of Appeals
                                San Antonio, Texas
                                      February 3, 2015

                                    No. 04-14-00429-CV

                                CITY OF SAN ANTONIO,
                                       Appellant

                                             v.

                               CASEY INDUSTRIAL, INC.,
                                       Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2008-CI-06252
                        Honorable Michael E. Mery, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. William, Justice

       On February 3, 2015, this court issued an order withdrawing our December 31, 2014
opinion and judgment in this appeal. Appellant’s motion for en banc reconsideration is moot.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of February, 2015.


                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court